UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: q ¨Rule 15Ga-1(c)(1) under the Exchange Act (17 CFR 240.15Ga-1(c)(1)) for the reporting period to q ¨Rule 15Ga-1(c)(2)(i) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(i)) for the quarterly reporting period to q xRule 15Ga-1(c)(2)(ii) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(ii)) for the annual reporting period January1, 2012to December31, 2012 Date of Report (Date of earliest event reported): February 15, 2013 CFC ADVANTAGE LLC1 (Exact name of securitizer as specified in its charter) 021-100838 (Commission File Number of securitizer) (Central Index Key Number of securitizer) John J. List, General Counsel, (703)467-7404 Name and telephone number, including area code, of the person to contact in connection with this filing Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) ¨ Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) ¨ Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) x 1 CFC Advantage LLC, as depositor, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period for the Series 2007-1 Rural Utilities Trust and the Series 2007-2 Rural Utilities Trust. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CFC ADVANTAGE LLC By: /s/ John J. List John J. List Senior Vice President and General Counsel Dated:February 15, 2013
